     Case 1:19-cr-00277-DAD-BAM Document 49 Filed 12/29/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN GERSON, NY Bar #5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     JESUS PANIAGUA
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    Case No. 1:19-cr-00277 DAD-BAM
12                    Plaintiff,                   STIPULATION TO CONTINUE
                                                   SENTENCING HEARING; ORDER
13    vs.                                          THEREON
14    JESUS PANIAGUA,                              Date: January 25, 2021
                                                   Time: 10:00 a.m.
15                    Defendant.                   Judge: Honorable Dale A. Drozd
16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, and through their
19   respective attorneys of record, that the sentencing hearing set for Monday, January 4, 2021 at
20   10:00 a.m., before the Honorable Dale A. Drozd, be continued to Monday, January 25, 2021 at
21   10:00 a.m.
22          The parties wish to continue sentencing in this matter at the request of defense counsel, as
23   defense counsel is currently awaiting medical records. Defense counsel anticipates delivery of
24   the required records by that date. The Government does not object.
25   //
26   //
27   //
28   //
     Case 1:19-cr-00277-DAD-BAM Document 49 Filed 12/29/20 Page 2 of 2


 1                                               Respectfully submitted,
 2                                               HEATHER E. WILLIAMS
                                                 Federal Defender
 3
 4   DATED: December 29, 2020                    /s/ Benjamin Gerson
                                                 BENJAMIN GERSON
 5                                               Assistant Federal Defender
                                                 Attorney for Defendant
 6                                               JESUS PANIAGUA
 7
                                                 MCGREGOR SCOTT
 8                                               United States Attorney
 9   DATED: December 29, 2020                    /s/ Kimberly Sanchez
                                                 KIMBERLY SANCHEZ
10                                               Assistant U.S. Attorney
                                                 Attorney for Plaintiff
11
12
13                                             ORDER
14             GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the sentencing hearing
15   set for Tuesday, January 4, 2021 at 10:00 a.m., before the Honorable Dale A. Drozd, be
16   continued to Monday, January 25, 2021 at 10:00 a.m.
17
     IT IS SO ORDERED.
18
19
         Dated:         December 29, 2020
                                                     UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27

28


      Paniagua - Stipulation to Continue           -2-
                 Sentencing
